                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

KRISTINA L. BENSON,

                           Plaintiff,

v.                                                                    Civ. No. 19-457 SMV

ANDREW SAUL,
Commissioner of the
Social Security Administration,1

                           Defendant.

     ORDER ON UNOPPOSED MOTION TO EXTEND BRIEFING DEADLINES

          THIS MATTER coming before the Court upon Plaintiff’s Unopposed Motion to

Extend Briefing Deadlines, it being stated that opposing counsel concurs in the granting of

the Motion, and the Court having read the Motion and being fully advised of the premises,

          IT IS THEREFORE ORDERED that Plaintiff is granted through October 16, 2019,

to serve her Motion to Reverse and Remand for a Rehearing with Supporting

Memorandum.

          IT IS FURTHER ORDERED that Defendant is granted through December 16,

2019, to serve his Response, and Plaintiff through December 30, 2019, to serve her reply.




                                                     HONORABLE STEPHAN M. VIDMAR
                                                     UNITED STATES MAGISTRATE JUDGE




1
    Andrew Saul was sworn in as Commissioner of the Social Security Administration on June 17, 2019.
Submitted and Approved By:




/s/Michael D. Armstrong
Michael D. Armstrong
Attorney for Plaintiff
220 Adams St. SE, Suite B
Albuquerque, NM 87108
Bus. (505) 890-9056
Fax. (505) 266-5860



Email Approval on September 25, 2019
Manuel Lucero, AUSA
manny.lucero@usdoj.gov
United States Attorney's Office
District of New Mexico
P.O. Box 607
Albuquerque, NM 87103
(505) 224-1504
(505) 346-7205 fax




                                       2
